Title: To Thomas Jefferson from Justus Erich Bollmann, 25 January 1807
From: Bollmann, Justus Erich
To: Jefferson, Thomas


                        
                            Jany. 25th. 1808 [i.e. 1807]
                            
                        
                        I shall comply with Your Excellency’s Request without a moment’s loss of time, and expect to be ready to send
                            you in the Course of to morrow morning the Communications You wish me to commit to writing 
                  I remain with great Respect
                            Your Excellency’s most obt. St.
                        
                            Erich Bollmann
                            
                        
                    